SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

916
CA 11-00578
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


LEONARD WHITE, PLAINTIFF,
AND PAULA WHITE, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

DENNIS FARRELL AND NANCY FARRELL,
DEFENDANTS-APPELLANTS.


MILFORD, LYNCH & SHANNON, ESQS., SKANEATELES, D.J. & J.A. CIRANDO,
ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

THE MATHEWS LAW FIRM, SYRACUSE (DANIEL F. MATHEWS, III, OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered June 22, 2010. The order, insofar as
appealed from, determined that defendants sustained no actual damages.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court